Citation Nr: 0320557	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  01-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date, prior to October 1, 
2000, for payment of additional Department of Veterans 
Affairs (VA) compensation benefits based on the recognition 
of a dependent spouse.

2.  Whether any of the veteran's children should be 
considered a dependent child, or should have been considered 
a dependent child prior to October 1, 2000, for purposes of 
payment of additional VA compensation benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from April 1960 to March 
1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 determination of the 
VA Regional Office (RO), wherein the RO determined that 
additional VA compensation benefits based on the recognition 
of a dependent spouse were payable effective October 1, 2000.

In August 2000, the RO noted that the veteran alleged dental 
trauma during service and that there was no record of a 
dental trauma rating in the veteran's claims file.  
Therefore, the veteran may have been raising the issues of 
service connection for a dental disorder for compensation 
purposes and for dental treatment.

In January 2001, the veteran appointed Kenneth M. Carpenter, 
Attorney at Law, as his representative.

In April 2001, the veteran appointed the Texas Veterans 
Commission as his representative, thereby revoking Mr. 
Carpenter's representation.  See 38 C.F.R. § 20.607 (2000).

The veteran, however, in June 2001 reappointed Mr. Carpenter 
as his representative on the issues of entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU) and for the issue of 
whether clear and unmistakable error (CUE), as defined by 38 
C.F.R. § 3.105(a), was made in an March 24, 1998, rating 
decision, wherein the RO denied service connection for post-
traumatic stress disorder (PTSD).  Later that month, the RO 
wrote to Mr. Carpenter and told him that they still 
recognized the Texas Veterans Commission as the veteran's 
representative on the dependency issues.

In light of the above, the Texas Veterans Commission is still 
the veteran's representative for the only issues that have 
been procedurally prepared or certified for appellate review, 
as listed on the title page.  See 38 C.F.R. § 20.601 (2002).

In January 2001, Mr. Carpenter, the veteran's then and 
current representative on issues that have been neither 
procedurally prepared nor certified for appellate review, 
raised the issue of whether CUE, as defined by 38 C.F.R. § 
3.105(a), was made in an March 24, 1998, rating decision, 
wherein the RO denied service connection for PTSD.  This 
issue has been neither procedurally prepared nor certified 
for appellate review.

These matters are referred to the RO for clarification, 
initial consideration and appropriate adjudicative action 
if/as warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
Appeals Management Center/Veterans Benefits Administration 
Evidence Development Unit/RO (AMC/VBA EDU/RO).  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or AMC/VBA EDU/ROs) to provide expeditious handling of 
all cases that have been remanded by the Board and the CAVC.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In an April 2001 VA Form 9, the veteran requested a Travel 
Board hearing at the RO before a Veterans Law Judge.  In a 
November 2002 VA Form 9, the veteran again requested that 
same type of hearing.  The RO wrote to the veteran in 
December 2002 and provided him with information regarding his 
hearing options.  


In a January 2003 statement, Mr. Carpenter said that the 
veteran did not recall requesting a Travel Board hearing and 
asked that the hearing be cancelled.

As Mr. Carpenter is not the veteran's representative on the 
issues on appeal, he had no authority to withdraw the 
veteran's hearing request.  See 38 C.F.R. § 20.704(e) (2002).  
Therefore, the veteran's hearing request remains pending.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the AMC/VBA EDU/RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The AMC/VBA EDU/RO should ask the 
veteran whether he still wants a hearing, 
such as a Travel Board hearing, and if 
so, to clarify his intentions as to the 
type of hearing.  

The AMC/VBA EDU/RO should also ask the 
veteran whether he wishes to revoke Texas 
Veterans Commission as his representative 
on the issues on appeal.

The AMC/VBA EDU/RO should schedule him 
for any requested hearing. 

In the event of a request for a hearing, 
the properly determined representative 
(if the veteran still has a 
representative on the issues on appeal) 
should be given an opportunity prior to 
the hearing to review the claims folder, 
and a reasonable period of time in which 
to submit a presentation on the veteran's 
behalf.  

Notice of the hearing should be sent to 
the veteran and representative, if 
applicable, a copy of which should be 
associated with the claims file.  The 
veteran should be asked to submit any 
other information, evidence, or arguments 
that may be pertinent to the appeal at 
that time.

3.  If the veteran withdraws his request 
for a hearing before a Veterans Law Judge 
or if no hearing before a Veterans Law 
Judge is held, the AMC/VBA EDU/RO should 
furnish the appellant a development 
letter (if applicable, through his 
representative if his then-current 
representative on the issues on appeal is 
an attorney) consistent with the notice 
requirements of the VCAA, as clarified by 
Quartuccio, v. Principi, 16 Vet. App. 183 
(2002).  

The AMC/VBA EDU/RO should advise the 
appellant that he has up to one year 
after a VCAA notice letter is provided to 
submit additional evidence, and that if 
the case is returned to the Board, the 
Board will not be able to adjudicate the 
claim prior to the expiration of the one-
year time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.

4.  If the veteran withdraws his request 
for a hearing before a Veterans Law Judge 
or if no hearing before a Veterans Law 
Judge is held, and subsequent to any 
hearing held at the RO before a decision 
review officer, the AMC/VBA EDU/RO should 
then conduct any necessary development 
brought about by the appellant's response 
to the development letter, and issue a 
supplemental statement of the case, if 
necessary.

5.  If the veteran completely withdraws 
his request for a hearing or if no 
hearing is held, and if the veteran's 
representative on the issues on appeal is 
still the Texas Veterans Commission, the 
AMC/VBA EDU/RO should afford that 
veterans service organization the 
opportunity to review the claims folder 
and submit an argument in the form of a 
VA Form 646, Statement of Accredited 
Representative in Appealed Case, on 
behalf of the veteran.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the AMC/VBA EDU/RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


